Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.181 Page 1 of 7




                        EXHIBIT 1
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.182 Page 2 of 7




 Joseph Skinner, #10832
 SCALLEY READING BATES
 HANSEN & RASMUSSEN, P.C.
 15 West South Temple, Suite 600
 Salt Lake City, Utah 84101
 Telephone: (801) 531-7870
 Email: joseph@scalleyreading.net

 Stuart M. Richter (pro hac vice granted)
 Andrew J. Demko (pro hac vice granted)
 KATTEN MUCHIN ROSENMAN LLP
 2029 Century Park East, Suite 2600
 Los Angeles, CA 90067
 Tel. (310) 788-4400
 Email: stuart.richter@kattenlaw.com
        andrew.demko@kattenlaw.com

 Attorneys for Quick Fi Capital Inc. and Daniel Hardwick


                          UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Thomas Alvord,
                                                      DECLARATION OF DANIEL
                       Plaintiff,                     HARDWICK IN SUPPORT OF
                                                      MOTION TO DISMISS
 v.

 Quick Fi Capital Inc., a corporation; Daniel
 Hardwick individually and as CEO of                  Case No. 2:19-CV-000459
 Hardwick Investors Group LLC dba Quick Fi
 Capital; and Texnicha Outsourcing Solution,          Chief Magistrate Judge Paul M. Warner
 a corporation,

                       Defendants.



        I, Daniel Hardwick, declare as follows:

        1.     I am now, and at all times relevant have been, the Chief Executive Officer of the

 company that is supposed to be the defendant in this case, Hardwick Investors Group LLC dba

 Quick Fi Capital, which has erroneously been sued as Quick Fi Capital Inc. (“Quick Fi”).

                                                  1
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.183 Page 3 of 7




        2.       I reside in Lake Ronkonkoma, New York, and intend to remain there indefinitely.

        3.       I have not traveled to Utah. I do not maintain any residences or accounts in Utah.

 I have never owned or leased real or personal property in Utah. I have never had a Utah

 telephone number; similarly, I have no knowledge as to Utah area codes.

        4.       I have never owned a business licensed in Utah or otherwise related to Utah, nor

 have I employed Utah residents. I have never been employed in Utah or paid taxes in Utah, and

 I have never been sued in Utah outside of this litigation.

        5.       Quick Fi is a New York limited liability corporation. Its headquarters and its only

 offices are located in Holtsville in the State of New York.

        6.       Quick Fi is a small business. It acts in a brokerage capacity to assist business

 owners in procuring financing from banks, private merchant banks, and merchant cash advance

 companies. Quick Fi itself does not fund loans or other types of advances. Typically, businesses

 that require financing are referred to Quick Fi by other businesses that have worked with Quick

 Fi, and are made aware of Quick Fi by advertising, or are referred by third party marketing

 companies, which often solicit or are solicited by the businesses requiring financing. Quick Fi

 then puts the businesses requiring financing in contact with financing sources and assists the

 businesses in arranging financing, similar to a residential mortgage broker, but Quick Fi works

 with small businesses. If financing is arranged, then Quick Fi is paid a commission by the lender

 or the company advancing money to the business. If the business was referred to Quick Fi by a

 third party marketing company, then Quick Fi pays a finder’s fee to the third party that referred

 the business.

        7.       Quick Fi arranges financing for small businesses all over the country, however,

 the majority of the businesses it works with are located in New York.



                                                  2
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.184 Page 4 of 7




        8.      Quick Fi has no offices, agents, employees, or accounts in Utah. Quick Fi has

 never maintained an agent for service of process in Utah, has never had a mailing address or

 telephone listing in Utah, and has never paid income or property taxes to Utah.

        9.      Quick Fi does not regularly conduct business in Utah. From March 2015 (when

 Quick Fi first started engaging in its business as described in this declaration) to the present,

 Quick Fi has only arranged financing for two companies that Quick Fi believes were located in

 Utah. That represents only 0.16% of the total number of financings arranged by Quick Fi during

 that time period.

        10.     Quick Fi does not engage in outbound telemarketing calling and does not use an

 automated dialing system or prerecorded voice messages.

        11.     Based on Quick Fi’s call records, Quick Fi did not call Plaintiff, nor did I

 personally call Plaintiff. The following telephone numbers that Plaintiff claims were used to call

 him do not belong to and are not associated with either Quick Fi or me:

                a. (435) 315-0709;

                b. (435) 315-0710; and

                c. (435) 315-0711.

        12.     When Quick Fi receives referrals from third party companies, these companies are

 independent contractors, and Quick Fi’s relationships with them are non-exclusive. In other

 words, these third party marketing companies may refer a business to Quick Fi and multiple

 other companies similar to Quick Fi. Neither myself nor Quick Fi controls or directs the conduct

 of these third party companies.      Conversely, Quick Fi may receive referrals from several

 different third parties; it does not work with just one company as a referral source.




                                                  3
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.185 Page 5 of 7




        13.     Neither Quick Fi nor I participates in, sets-up, directs or controls, or has the right

 to do any such things, with respect to any outbound telemarketing these third party companies

 may perform. Neither Quick Fi nor I has any knowledge of where such third party companies

 may or may not make telemarketing calls or how they obtained their prospective referrals.

        14.     I do not provide “calling lists” or provide or otherwise manage “dialing leads” for

 any such third party marketing company, nor do any other employees of Quick Fi.

        15.     In this case, Plaintiff was referred to Quick Fi by a third party marketing company

 known as Texnicha Outsourcing Solution (“Texnicha”). Neither myself nor Quick Fi owns any

 interest in Texnicha. I do not provide “calling lists” or provide or otherwise manage “dialing

 leads” for Texnicha, nor do any other employees of Quick Fi.

        16.     Texnicha is a third party marketing company that has referred businesses to Quick

 Fi in the past; Quick Fi and I have never been aware that Texnicha has made improper

 telemarketing calls in the past. Based on Quick Fi’s records, it appears that the Plaintiff called

 Texnicha, possibly in response to a call from Texnicha. When he did, he was transferred to

 Quick Fi and asked for more information. Again, Texnicha could have referred Plaintiff’s call to

 any number of companies like Quick Fi, because Quick Fi does not have an exclusive

 relationship with Texnicha or any similar marketing company.            After Plaintiff’s call was

 transferred to Quick Fi, he requested more information from Quick Fi. In response to Plaintiff’s

 request for more information, Quick Fi emailed him a funding application. Neither Quick Fi nor

 I ever made a call to Plaintiff; the only communication Quick Fi directed to Plaintiff was an

 email with a funding application in response to Plaintiff’s request.

        17.     Traveling to and litigating in Utah would be unreasonably expensive and

 burdensome for Quick Fi, which is a small business with only 12 persons working for it and only



                                                  4
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.186 Page 6 of 7




 one office in Holtsville, New York. Likewise, traveling to and litigating in Utah would be

 unreasonably expensive and burdensome for me as a resident and employee of a small business

 in New York.




                                             5
Case 2:19-cv-00459-DAK-DAO Document 23-1 Filed 08/16/19 PageID.187 Page 7 of 7
